DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a 371 of PCT/JP2019/018549 filed 05/09/2019.  Acknowledgment is made of Applicant's Foreign Application: JAPAN 2018-104614 filed 05/31/2018.
3.	Receipt of Applicant’s Amendment filed 10/13/2021 is acknowledged.  Claims 1-15 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/30/2020 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-15 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (Pub. No. US 2015/0025656 A1; hereinafter referred to as Ono).

As per claim 1, Ono discloses a support device that generates an executable program to be executed by a control device that controls one of targets, the support device comprising:
	a monitor for displaying an editor and a compiler for a user to perform a program development to generate the executable program; a memory for storing editor information that has (See paragraphs [0010], [0060]  and [0083]– monitor; compiler to generate executable program), for each data type for controlling the target, information regarding a plurality of data types including the data type and other data types that are able to be handled by the same data handling method as the data type by the control device when the program is executed (See paragraphs [0035] and [0037] – plurality of PLCs and data types), wherein the editor information further includes a device information group, variable editor information, network information, and data type correspondence information of each vendor (See paragraphs [0091-0097] – device info, variables, network and data type); and a processor, configured to perform:
 generating information that defines a variable for each datum and one or more of the plurality of data types that are data types corresponding to the variable (See Fig. 6 – generates information defining variables for each configuration and data types); generating a command code that describes processing to be executed by the control device using the defined variable (See paragraph [0102] – generates code expressing execution on PLCs); and an executable program generation part for generating the executable program using the defining information and the command code, generating a type set including one or more data types defined to correspond to each variable included in an operational expression indicated by the command code (See Figs. 7 and 9; also paragraph [0132] – generates executable program with type set/defined to each variable) , and selecting one data type from the type set of the operational expression based on a criterion for securing operational precision and determine the data type as a data type of an operational result (See paragraph [0132] – “mode in which the PLC 2 and PLC 3 execute processing using data structures specific to themselves as-is, and the PLC 1 is adapted for the PLC 2 and PLC 3”; also paragraph [0141], Figs. 10 and 12), wherein the processor is configured to perform a collective setting processing or an individual setting processing for the selecting one data type (See Figs. 7-12 – collective setting/individual setting), when the collective setting processing is performed by the processor, the processor is configured to determine whether or not the device information corresponding to all the targets indicated by the network information of the editor information displayed on the monitor is included in the device information group, and in a case in which the device information regarding all the targets are included in the device information group, the processor performs a variable processing of device parameters of the target, and when the individual setting processing is performed by the processor, the processor is configured to select a specific data type of a specific variable of the target by the user, the processor performs a searching in the device information group to determine whether or not a vendor identifier corresponding to the specific variable is in the device information group, if the vendor identifier is not included in the device information group, the processor displays only the specific data type as a candidate of the data type of the specific variable on the monitor, if the vendor identifier corresponding to the specific variable is included in the device information group according to the searching, the processor determines whether or not the specific data type received from the user is included in the data type corresponding to vendor information included in the data type correspondence information, and in  a case in which the processor determines that there is no the specific data type in the data type, the processor displays only the specific data type as the candidate of the data type of the specific variable on the monitor (See Fig. 12 – determination of device information including parsing device information, and selection of specific data type and variables for multiple PLCs; also, included or not included determination; and see paragraph [0157] – vendor/communication party and data type determination).

As per claim 2, Ono discloses the support device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the plurality of data types for each of the data types for controlling the target is stored for each vendor of the target, and the plurality of data types of each vendor includes a data type defined in advance by the vendor and other data types that are able to be handled by the same data handling method as the data type defined in advance (See paragraphs [0106-0108] – “this information may be identification information held in each PLC (inclusive of, for example, model information and manufacturer information”)).

As per claim 3, Ono discloses the support device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the processor is configured to generate information that defines the variable for each datum and the plurality of data types corresponding to the vendor of the target as the data types corresponding to the variable (See Fig. 6 – variable and data type for each configuration and manufacturer).

As per claim 4, Ono discloses the support device according to claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the support device receives, from the control device, information identifying a vendor of the target connected to the control device (See abstract and paragraph [0010] – support device).

As per claim 5, Ono discloses the support device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the processor is configured to define one or more data types corresponding to the variable for each datum based on a user's operation, and cause a monitor to display the variable and the plurality of data types in association with the variable (See Fig. 5 – GUI for user’s operation).

As per claim 6, Ono discloses the support device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the handling method for the data type includes a handling method based on a data size, the memory of the support device is further configured for storing, in correspondence with each data type, a priority indicating a degree with which the data type is set to correspond to the variable with a higher priority than the other data types based on the data size to be handled (See Dee Fig. 9 – based on size), and determining the data type of the operational result includes selecting a data type with a priority in accordance with the criterion for securing the operational precision from the type set and determining the data type as the data type of the operational result (See paragraph [0069 – priority based).

As per claim 7, Ono discloses the support device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein generating the type set includes generating, based on a type of an operator included in the operational expression, a type set including one or more data types defined to correspond to a variable included in the operational expression (See Fig. 10 – type of operator/expression).

Claims 8-15 are essentially the same as claims 1, 3 and 5-6 except that they are set forth the claimed invention as a non-transitory computer-readable recording medium and repeated claims for the support device, and they are rejected with the same reasoning as applied hereinabove.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noetzelmann et al.  - Pub. No. US 2018/01366910 A1; which teaches: Method and system for generating PLC code with connectivity model.

Response to Arguments
9.	Applicant's arguments for independent and dependent claims have been fully considered but they are not persuasive.
In the Office Action, the examiner mapped each claimed limitation to specific relevant portions in the reference to show how the reference meets the claim limitations.  Applicants in response did not provide any underlying analysis as to why the portions of the prior art relied on did not support the examiner's position. This response by Applicants is insufficient to satisfy the requirement of specific argument to have the claims considered for patentability; in accordance with 37 C.F.R. § 1.111 (b) Applicant must distinctly and specifically point out "how the language of the claims patentably distinguishes them from the references". 
Also, please see:
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of force at which the breaking away will prevent injury to the wearer during athletic exertion).  
						
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        11/10/2021.